Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 15, 2016

The Court of Appeals hereby passes the following order:

A17A0756. THEAPPLIUS ANDRE GOODMAN v. THE STATE.

       Theapplius Andre Goodman appeals the trial court’s denial of his motion to
amend his sentence. The trial court entered its order on July 1, 2016, and Goodman
filed his notice of appeal on October 7, 2016. We lack jurisdiction.
       Goodman’s appeal is untimely. A notice of appeal must be filed within 30 days
of entry of the trial court order sought to be appealed, but Goodman filed his notice
of appeal 98 days after entry of the trial court order he seeks to appeal. See OCGA
§ 5-6-38 (a). While Goodman asserts that he has not been receiving prison mail until
recently, the proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction on this Court. See Veasley v. State, 272 Ga. 837, 838 (537
SE2d 42) (2000).1 Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.




       1
         Further, a trial court’s failure to timely notify a defendant of an order does not
extend the time to file an appeal, and the proper remedy in such situations is to file
in the trial court a motion to set aside the order or a motion for an out-of-time appeal.
See id. at 838-839.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/15/2016
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.